DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant amendment, filed 10/28/2021, has been entered.

     Claims 18 -20 have been added.

     Claims 1-20 are pending.

3.  It appears that the instant claims have effective priority back to priority UK 1501613.2, filed 01/30/2015.

4. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 1-5, 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

    The instant claims are drawn to methods of treating an autoimmune, inflammatory, neurodegenerative or neuromuscular disorders with anti-CD154 antibodies encompassing neutralizing antibodies (claim 4), dissociation constants (claim 5) and functional / therapeutic characteristics (claims 13-17), which do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  


     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of CD154 antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  
     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #7).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #38) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #39) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449# 40) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

      In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395) (1449; #41),
     D’Angelo state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
    
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. 
     In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. 
     In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  
     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355) (1449; #42),   
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     While the specification discloses certain specific anti-CD154 antibodies / anti-CD40L antibodies / antibodies (Hu5c8; Introduction) (CDP7657) (e.g., see Summary of the Invention, page 9, paragraph 1; page 11, paragraphs 4-5; Examples 2-3 on page 21), and general disclosure of anti-CD154 antibodies / antiu-CD40L antibodies,
    the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the claimed anti-CD40L antibodies and antigen binding fragments, broadly encompassed by the claimed invention. 
    Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and pharmacological properties of the large family of antibodies implicated by the claimed methods

     Also, it is noted that the Court has held that the disclosure of screening assays and generalclasses of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed anti-CD40L antibodies that retain the appropriate structural and functional attributes claimed.  
    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed anti-CD154 antibodies / anti-CD40L antibodies comprising the “limitations” above, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-CD40L antibodies comprising the “limitations” above and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     In contrast to the limited disclosure of an anti-CD40L antibody / anti-CD154 antibodies (CDP7657 and modifications thereof) in the specification, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD40L antibodies / anti-CD154 antibodies to demonstrate possession.   Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-CD154 antibodies / anti-CD40L antibodies. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361), which applicant’s arguments appear to rely upon, at least in part.
      An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming methods of treating comprising administering anti-CD40L / anti-CD154 antibodies by describing anti-CD40L / anti-CD154 antibodies in the specification and relying upon (a) certain known anti-CD40L / anti-CD154 antibodies (hu5C8, CDP7657 and modifications thereof),
     but does not describe the structure-identifying information about the claimed anti-CD40L / anti-CD154 antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-CD40L / anti-CD154 antibodies themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-CD40L / anti-CD154 antibodies.

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-CD40L / anti-CD154 antibodies with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-CD40L / anti-CD154 antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of anti-C5a antibodies broadly encompassed by the claimed invention, other than specifying a sufficient structural (e.g., sufficient number of CDRs or heavy / light chains) to provide sufficient structure for the anti-CD40L / anti-CD154 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form thebasis for the rejections under this section made in this Office Action: 
      A person shall be entitled to a patent unless 
     (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
               on sale or otherwise available to the public before the effective filing date of the   
               claimed invention. 

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anonymous of Changes for Study: NCT01764594, Study record version 13, November 25, 2013) (1449; #28).

    Anonymous teach Safety Study of CDP7657 in Patients with SLE, where the subjects are treated with 60 mg/kg initial dose and 30 mg/kg every other week for 10 weeks (see entire document).

     The claimed SEQ ID NOS. recited in claims 6-10 are inherent properties of the prior art CDP7657 antibody (which is disclosed in the instant specification as well).
     The claimed SEQ.  ID. NOS. are necessarily inherent / possessed by the CDP7657 antibody. 
     Also, see MPEP 2112. 

    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish, 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure

    See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP 2145. 

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
 
     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.

    Further with claims 19-20 which are drawn to pharmaceutical compositions comprising an antibody bind CD154, wherein the composition is prepared for administration and a kit comprising and a kit comprising a pharmaceutical comprising for use and a device for administration of the pharmaceutical composition,
    The following is noted. 
    
     A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
     If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  
     See MPEP 2111.02

     Given the prior art teachings evaluating safety, tolerability pharmacokinetics and immunogenicity of CDP7657 with initial doses and every other week along with placebo,
     the ordinary artisan would have immediately envisaged claimed pharmaceutical compositions and kits comprising instructions and compositions in the studies undertaken at the time the invention was filed.

9. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Anonymous of Changes for Study: NCT01764594, Study record version 13, November 25, 2013) (1449; #28)
     in view of Burkly et al. (US 2010/0104573) (1449; #5), Heusser et al. (US 2012/0121585) (1449; #6) and Boumpas et al. (Arthritis & Rheumatism, 48:719-727, 2003) (1449; #10).

    Anonymous teach clinical trials where SLE is treated with a load/maintenance administration regiment comprising a first administration of 30 mg/kg (initial dose) of CDP7657 followed by administration of 15 mg/kg every other week over 10 weeks (reads on “every other week”) and a duration of 12 weeks) (see entire document).

   The claimed SEQ ID NOS. recited in claims 23-27 are inherent properties of the prior art CDP7657 antibody (which is disclosed in the instant specification as well).
    The claimed SEQ.  ID. NOS. are necessarily inherent / possessed by the CDP7657 antibody. 
    Also, see MPEP 2112. 

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure

    See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP 2145. 

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
 
     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.

    Further with claims 19-20 which are drawn to pharmaceutical compositions comprising an antibody bind CD154, wherein the composition is prepared for administration and a kit comprising and a kit comprising a pharmaceutical comprising for use and a device for administration of the pharmaceutical composition,
    The following is noted. 
    
     A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
     If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  
     See MPEP 2111.02

     Given the prior art teachings evaluating safety, tolerability pharmacokinetics and immunogenicity of CDP7657 with initial doses and every other week along with placebo,
     the ordinary artisan would have immediately envisaged claimed pharmaceutical compositions and kits comprising instructions and compositions in the studies undertaken at the time the invention was filed.

    Anonymous et al. differs from the claimed methods by not teaching explicitly all of the claimed limitations, including the loading and maintenance dosing of about mg/kg, the functional limitations of claims of the anti-CD154 / anti-CD40L antibodies. 

     Burkly et al. teach methods of treating SLE (e.g., see paragraphs [0072], [0074], [0324], [0325], [0330], [0336]; Claims 127-128; See Therapeutic Methods, Pharmaceutical Compositions and Administration and Delivery Routes on pages 30-34),
    including the claimed anti-CD154/ anti-CD40L antibodies, including functional and structural characteristics / properties, such as binding / inhibiting properties, SEQ ID NOS., etc. (e.g., see Summary of the Invention, Brief Description of the Drawings / Figures, Detailed Description of the Invention, Examples, Claims),
    and modifications, PEG-malemide, lysine residues, hinges, polymers such as methoxpoly(ethyleneglycol) to increase stability, half-life, integrity and longevity of an antibody in vivo (e.g., see Antibody Conjugates on pages 26-28; paragraphs [0061], [0062], [0091], [0114], [0123], [0158], [0203], [0207], [0224], [0226], [0280]-[0297], [0388], [0393], [0394]; Claim 101) and
     Methods of Therapy Using Antagonist Anti-CD40 Antibodies to treating inflammatory / autoimmune conditions / diseases, which are mediated by CD40L-CD40 signaling on cells expressing CD40, including SLE, lupus nephritis rheumatoid arthritis, multiple sclerosis, psoriasis, diabetes, spondyloarthritis, vascular diseases, vascular/immune complex diseases (paragraphs [0321]-[0336]);
     Pharmaceutical Compositions, including compositions that vary according to desired therapeutic effects in specific pathologies ([0341]-[0362]),
     including antibodies of the invention or pharmaceutical composition comprising may be includes in a container package or dispenser or a part of a kit with label and instructions for administration (paragraph [0362)), 
     and Administration and Delivery Routes, including various routes of administration (e.g., intravenous, subcutaneous, intramuscular, etc. ([0364])
including the use of devices such as nebulizer, inhaler, metered dose inhalers, depot injections, erodible implants infusion pumps, biodegradable materials and methods [0363]-[0382]
    (see entire document, including Abstract, Technical Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Invention / Figures; Detailed Description of the Invention, Examples, Claims).

     Heusser teach the importance of the CD40-CD154 / CD40-CD40L pathway in various diseases, including SLE (e.g., see paragraphs [0003], [0020], [0142]-[0145]),  
     Methods of Therapy Using the Antagonist Anti-CD40 Antibodies of the Invention in subjects / patients having an autoimmune disease and/or inflammatory disease and/or inflammation mediated by CD40 signaling on cells expressing the CD40 on cells expressing CD40, including inflammatory diseases including any inflammatory immune-mediated process where the initiating event or target of the immune response involves non-self antigens,
including SLE, lupus nephritis, sarcoidosis, rheumatoid arthritis, psoriatic arthritis, Sjogren’s syndrome, diabetes, vasculitides, vasculitis, chronic inflammatory demyelinating polyneuropathy 
     including therapeutically effective doses or amounts that bring a positive therapeutic effects,  ([0135]-[0164]),
    including Pharmaceutical Formulations and Modes of Administration,      
     including the inhibition of CD154-mediated signaling / stimulation (e.g., see paragraphs [0028], [0049], [0050], [0075], [0085], [0087], [0087], [0091], [0097], [0135], [0137], [0143]; Examples)
     including Pharmaceutical Formulations and Modes of Administration in paragraphs [0165]-[0216], including various dosing, timing and modes of administration (e.g., intramuscular, subcutaneous , intravenous, etc.) (paragraph [0168]) to provide effective amounts for treatment, including dosing regimens of a first administration of a therapeutically effective doses, including multiple dosing, including loading and maintenance schedules, including an initial dose of a higher dosing ranges (e.g., see paragraphs [0177], followed by doses in a lower dosing range (e.g., 0.003 mg/kg- 20 mg.kg) over various periods of time, including days, weeks, months and years, including every two weeks  (e.g., see paragraphs [0174]-[0179]), including polymers to increase their circulating half-life, including polymers, polyoxyethylated polysols ([0182]-[0186]),
     (see entire document, including Abstract, Introduction, Recombinant Antibodies, Nucleic Acids Molecules Encoding Antibodies or Proteins of the Invention, Multivalent Antibodies, Methods of Therapy Using the Antagonist Anti-CD40 Antibodies of the Invention, Pharmaceutical Formulations and Modes of Administration, Examples, Claims). 



      Boumpas et al teach A Short Course of BG9588 (Anti-CD40 Ligand Antibody) Improves Serologic Activity and Proliferative Lupus Glomerulonephritis, including reduction in proteinuria, anti-double-stranded DNA antibodies, increase in serum C3 concentrations and hematuria disappeared  (see entire document, including Abstract, Introduction, Patients and Methods Results, Discussion).

    Note the instant CDP7657 and BG9588 are based on the known anti-CD40L antibody Hu5G8, as acknowledged by the prior art.

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., treating inflammation and diseases, including SLE and those recited in claim 12), with anti-CD40L / anti-CD154 antibodies, including the CDP7657 antibody and modifications thereof, including initial loading doses followed by doses about half the initial loading dose with a frequency of about once every other week based upon the needs of the patient) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of manipulating doses and dosage regimens in the treatment of SLE with anti-CD154 / anti-CD40L antibodies, including the CDP7657 antibodies and modifications thereof with a reasonable expectation of success. 

     Doses and dosage regimens are result effective variables. 

     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
     As both doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize both the dosages and dosage regimens to treat subjects / patients with inflammation, autoimmune / inflammatory diseases / disorder patients, particularly given the nature of this chronic disease. 

      Although the reference is silent about binding and functional characteristics recited in claims 21-22, 24 and 30-34, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure, including the claimed structural and functional limitations. 

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish, 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  
     Also see MPEP 2112.

    Here, there is a basis in fact and technical reasoning to support the determination that the structural and functional limitations necessarily flows from the teachings of the applied prior art in treating SLE or other inflammatory / autoimmune conditions / diseases with the same claimed anti-CD154 / anti-CD40L antibodies and modifications thereof such that the claimed and prior art methods and anti-CD40L / anti-CD154 antibodies are identical or substantially identical in process steps and structure and function. 

     With references having been combined, the intrinsic attribute or characteristic of the combination must necessarily be present in the obvious invention.

     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons

     Given the teachings of the prior art to provide initial and maintenance doses recited in the claimed methods with anti-CD40L / anti-CD154 antibodies to treat subjects with inflammation, inflammatory / autoimmune diseases (e.g., SLE patients),
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-CD40L / anti-CD154 antibodies, including the CDP7657 antibody and modifications thereof antibody in high doses over extended periods of times to treat patients with inflammation, wherein the doses would have optimized to achieve the desired immunosuppression at the time the invention was made,
     wherein said doses and dosage regimens as well as antibody concentrations of administration were explicitly taught by the prior art or would have been obvious in view of such teachings to optimize the efficacy of said anti-CD40L / anti-CD154 antibodies, including the CDP7657 antibody and modifications thereof based upon l known factors, including the nature the disease / inflammation and the needs of the patient with an expectation of success.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”). 

    Given that the prior art goal was to provide anti-CD40L / anti-CD154 antibodies to treat a variety of inflammatory and autoimmune conditions, including SLE, 
     incorporating anti-CD40L / anti-CD154 antibodies, including the CDP7657 antibody and modifications thereof in therapeutic regimens associated with administering initial loading doses (e.g., (about 20-60 mg/kg, about 30 mg/kg ) followed by about half of the initial loading dose with a frequency of about once every other week to subjects / patients (e.g., SLE) with inflammation associated with CD40:CD40L based upon the needs of the patient to achiever therapeutic efficacy encompassing the structural and functional properties / characteristics claimed would have been routine to the ordinary artisan at the time the invention was filed and therefore obvious in designing such therapeutic regimens at the time the invention was made.     

10.  No claim allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 




   
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
October 8, 2022